Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 08, 2022 in response to the Office Action of May 09, 2022 is acknowledged and has been entered.  Claims 2-29, 31, 32, 37, 38, 47, 48, 54, and 58-86 have been cancelled. Claims 1, 30, 33, 40, 45, and 56 have been amended. New claims 87-95 have been added.  
2.	Claims 1, 30, 33-36, 39-46, 49-53, 55-57 and 87-95 are currently being examined.
Objections/Rejections Maintained
Nucleotide and/or Amino Acid Sequence Disclosures
	3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located Figure 44.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Response to Arguments
	4.	Applicant argues that on pages 2-5, the Office Action objects to the Sequence Listing for failing to assign a separate sequence and sequence identifier for each sequence set forth in Figure 25 and Figure 44. Applicant herein amends the Sequence Listing to include sequence identifiers, as well as the sequences described in Figure 25 and Figure 44 of the Drawings. Applicant submits the sequence listing filed herewith complies with the requirements of 37 C.F.R. §§ 1.821-1.825. In addition, Applicant requests entry of the foregoing amendments to the Specification, which adds a sequence listing paragraph to the first page of the Specification, in accordance with 37 C.F.R. § 1.825(b)(2). No new matter is added. Entry of this presently submitted sequence listing is respectfully requested.

	Applicant’s arguments have been considered, but have not been found fully persuasive because the sequences in Figure 44 have not been labeled with SEQ ID NOs: either in the figure or in the description of the figure in the specification. Thus, the objection to Figure 44 is maintained. 
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 24, light blue, dark blue, red and blue.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 
Response to Arguments
	6.	Applicant argues that on pages 5-6, the Office Action objects to the drawings for two reasons: (1) Figure 3 and Figure 23 refer to color labels that are not viewable in black and white; and (2) Figures 1, 2, 4,6, 24A, 24C, 25, 33, 35, 36, 41, and 44 are not fully legible. Applicant requests entry of the Replacement Drawings submitted herewith for Figures 1, 2-4, 6, 23, 24A, 24C, 25, 33, 35, 36, 41, and 44 in this application, to replace the previously-filed drawing sheets. In these Replacement Drawing Sheets, Figure 3 and Figure 23 have each been amended with arrows and labels to refer to each line in the figure, and Figures 1, 2, 4,6, 24A, 24C, 25, 33, 35, 36, 41, and 44 have each been amended to be fully legible. In addition, Figure 25 and Figure 44 of the Replacement Drawing Sheets have each been amended to include sequence identifiers (see page 4 of the Office Action). No new matter is added. Entry of the foregoing amendments is respectfully requested, and Applicant requests withdrawal of this objection related to the Drawings.

7.	The Drawings filed on August 08, 2022 have been accepted and entered.  However, Applicant’s arguments have been considered, but have not been found fully persuasive because Figure 24 does not include the following reference sign(s) mentioned in the description: light blue, dark blue, red and blue.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 30, 40, 43, 44, 50-52 and 55  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hecht et al. (J. Bacteriology Feb. 1993 175: 1206-1210), “Hecht” evidenced by Wissmann et al. (Genetics June, 1991 128: 225-232), “Wissmann” for the reasons of record.  
Hecht teaches a saturation mutagenesis scheme of TetR from Tn10 to select for a non-inducible phenotype for tetracycline (TetRs), while retaining anhydrotetracycline mediated induction. See abstract and paragraph bridging pp.  1206-1207 and Figs. 1-3. .  
The Tn10 TetR is identical to SEQ ID NO: 46.  See Appendix of the Office Action of May 09, 2022  and Fig.2. 
Hecht teaches that galactose and -galactosidase genetic system of Wissmann was used for screening.  See paragraph bridging pp.  1206-1207 and reference 25, Wissmann.
Wissmann teaches a genetic assay to select Tn10 Tet repressor (TetR) binding mutants which selects for functional interaction between TetR and its operator in  E. coli.  Wissmann teaches that in this strain Tet repressor blocks expression of lacl and lacZ. This leads to de-repression of a lacPO controlled galK gene. The strain can be selected by growth on galactose as the sole carbon source and screened for the -galactosidase phenotype.  See abstract, Materials and Methods, p. 227-Results and Figures 1 and 2. 
Hecht teaches mutations in TetR at multiple positions including residues 60, 64, 82, 85, 86, 95, 104, 105, 116, and 131. See Table 1. In particular, Hecht teaches the mutations Q116R and L131S. See Table 1-p.1209.
Hecht teaches that wild type TetR and various mutants are capable of binding anhydrotetracycline which is detected by -galactosidase induction  .  See Table 1. 
Regarding claims 40 and 43, although Hecht does not teach that the Q116R TetR can bind resveratrol, given that Q116R TetR of Hecht has the same structure as claimed it would have the same function as claimed. 
Regarding claim 44, Q116R TetR would have about 97% identity to SEQ ID NO: 54.  See Appendix of the Office Action of May 09, 2022.
Regarding claims 50-52, although Hecht does not teach that the L131S TetR can bind humulene, given that L131S TetR of Hecht has the same structure as claimed it would have the same function as claimed. 
Regarding claim 55, L131S TetR would have about 97% identity to SEQ ID NO: 58.  See Appendix of the Office Action of May 09, 2022.

Response to Arguments
	9.	Applicant argues that Hecht describes a mutagenesis scheme of TetR from Tn10 to select for a non-inducible phenotype for tetracycline (TetRs), while retaining anhydrotetracycline mediated induction. While Hecht shows a sequence comparison of five naturally occurring TetR genes, and in sequence E of FIG. 3 a mutation is shown at position 56 from alanine to valine, Hecht does not describe any method for detecting a target molecule that binds to an allosteric DNA-binding protein sensor and/or switch which binds to a target molecule based on any mutation in any of the sequences of FIG. 3. Indeed, it does not appear that Hecht shows any data concerning or describing any effect of mutating position 56. Hecht does not teach or suggest mutating any sequence that is at least about 95%, about 96%, about 97%, or about 98% identical to SEQ ID NO: 46 to improve binding of a target molecule that is not a native ligand of the wild type TetR. Hecht, by contrast, appears to investigate TetR binding to only native ligands. Hecht also does not teach or suggest any host cell that comprises an allosteric DNA-binding protein sensor and/or switch comprising an amino acid sequence of about 95%, about 96%, about 97%, or about 98% identity to TetR (SEQ ID NO: 46) and a reporter gene system, selecting for a cell comprising the TetR sequence and the reporter gene system, followed by interrogating cells comprising the TetR sequence and the reporter gene system for reporter response, wherein the TetR binding protein modulates the response of the target molecule in the reporter gene system, as presently claimed. Thus, the claims are novel over Hecht. Applicant respectfully requests withdrawal of this rejection as it applies to Hecht.

Applicant’s arguments have been considered, but have not been found persuasive.  
Regarding Figure 3 and mutating position 56 in Hecht, the claims are not limited to mutations only at position 56.  Hecht teaches mutations in TetR at multiple positions including residues 60, 64, 82, 85, 86, 95, 104, 105, 116, and 131. See Table 1. In particular, Hecht teaches the mutations Q116R and L131S. See Table 1-p.1209. Hecht teaches that wild type TetR and various mutants are capable of binding anhydrotetracycline which is detected by -galactosidase induction.  See Table 1. 
	Regarding Hecht using native ligands of TetR, the current specification and claims do not define what a native ligand of TetR is or is not.  The specification only teaches that the native ligand of TetR is tetracycline. See Table 1-p. 36.  The structure of anhydrotetracycline is different from tetracycline.  See Hecht Fig. 1.  Thus the anhydrotetracycline used by Hecht is a not a native ligand of TetR as currently claimed. 
Regarding the amendments to the claims and the method used by Hecht, Hecht teaches a saturation mutagenesis scheme of TetR from Tn10 to select for a non-inducible phenotype for tetracycline (TetRs), while retaining anhydrotetracycline mediated induction. See abstract and paragraph bridging pp.  1206-1207 and Figs. 1-3. The Tn10 TetR is identical to SEQ ID NO: 46.  See Appendix of the Office Action of May 09, 2022 and Fig.2.  Hecht teaches that galactose and -galactosidase genetic system of Wissmann was used for screening.  See paragraph bridging pp.  1206-1207 and reference 25, Wissmann.
Wissmann teaches a genetic assay to select Tn10 Tet repressor (TetR) binding mutants which selects for functional interaction between TetR and its operator in  E. coli.  Wissmann teaches that in this strain Tet repressor blocks expression of lacl and lacZ. This leads to de-repression of a lacPO controlled galK gene. The strain can be selected by growth on galactose as the sole carbon source and screened for the -galactosidase phenotype.  See abstract, Materials and Methods, p. 227-Results and Figures 1 and 2. 
	Thus, the generation of the genetic assay to select Tn10 Tet repressor (TetR) binding mutants which selects for functional interaction between TetR and its operator in  E. coli with the TN10 mutants selects for a cell comprising the TetR sequence and the reporter gene system.  Additionally, the TetR molecule binding to anhydrotetracycline modulates the response to anhydrotetracycline via de-repression of a lacPO controlled galK gene which can be selected by growth on galactose as the sole carbon source and screened for the -galactosidase phenotype.  Thereby, Hecht detects binding of the non-native target molecule, anhydrotetracycline, to the TetR mutants. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.

10.	Claim(s) 1, 30, 45, 46, and 49 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2003/0186281 A1 (Hillen, W. Oct. 2, 2003), “Hillen” for the reasons of record. 
Hillen teaches a method for identifying a compound that modulates the binding affinity of a modified tetracycline repressor to a tetracycline operator sequence in a prokaryotic organism, wherein the modified tetracycline repressor binds the tetracycline operator with a greater affinity in the presence of tetracycline or a tetracycline analog than in the absence of tetracycline or a tetracycline analog, comprising: culturing a prokaryotic organism, comprising a nucleic acid comprising a reporter gene operatively linked to a promoter regulated by a tetracycline operator and said organism further comprising an expression vector comprising a nucleotide sequence encoding the modified tetracycline repressor, in the presence or absence of the compound under conditions such that the modified tetracycline repressor is expressed; and identifying the compound that modulates expression of the reporter gene product.  See claims 25 and 26.
The modified tetracycline repressor includes modified SEQ ID NO: 36.  See claim 25 and claims 3 and 4.
SEQ ID NO: 36 is identical to SEQ ID NO: 46.  See Appendix of the Office Action of May 09, 2022.
Hillen teaches that the modified SEQ ID NO: 36 (TetR(B)) includes substitution of alanine in place of the histidine at position 100 of SEQ ID NO: 36, H100A.  See ¶¶ 0120-0121. 
Hillen teaches  that a TetR mutant (clone 17a, SEQ ID NO:10) containing the H100A mutation, repressed Tet operator regulated -galactosidase expression in the presence of anhydrotetracycline (atc).  See ¶¶ 0274-277 and 0280 and Figure 2.  Thus, the H100A TetR mutant of SEQ ID NO: 36 would bind anhydrotetracycline. 
Regarding claims 45 and 46, although Hillen does not teach that the H100A TetR can bind atropine, given that H100A TetR of Hillen  has the same structure as claimed it would have the same function as claimed. 
Regarding claim 49, H100A TetR would have about 97% identity to SEQ ID NO: 55.  See Appendix of the Office Action of May 09, 2022.

Response to Arguments
11.	Applicant argues that Hillen describes a system for regulating gene expression in prokaryotes using modified tetracycline repressor proteins that exhibit a “reverse” phenotype. However, Hillen is silent and does not teach or suggest any method for detecting a target molecule that binds to an allosteric DNA-binding protein sensor and/or switch. Hillen does not teach or suggest mutating any sequence that is at least about 95%, about 96%, about 97%, or about 98% identical to SEQ ID NO: 46 to improve binding of a target molecule that is not a native ligand of the wild type TetR. Hillen also does not teach or suggest any host cell that comprises an allosteric DNA-binding protein sensor and/or switch comprising an amino acid sequence of about 95%, about 96%, about 97%, or about 98% identity to TetR (SEQ ID NO: 46) and a reporter gene system, selecting for a cell comprising the TetR sequence and the reporter gene system, followed by interrogating cells comprising the TetR sequence and the reporter gene system for reporter response, wherein the TetR binding protein modulates the response of the target molecule in the reporter gene system, as presently claimed. Thus, the claims are novel over Hillen. Applicant respectfully requests withdrawal of this rejection as it applies to Hillen.

Applicant’s arguments have been considered, but have not been found persuasive.  Regarding Hillen using native ligands of TetR, the current specification and claims do not define what a native ligand of TetR is or is not.  The specification only teaches that the native ligand of TetR is tetracycline. See Table 1-p. 36.  The structure of anhydrotetracycline is different from tetracycline.  See Hecht Fig. 1.  Thus the anhydrotetracycline used by Hillen is a not a native ligand of TetR as currently claimed. 
Hillen teaches a method for identifying a compound that modulates the binding affinity of a modified tetracycline repressor to a tetracycline operator sequence in a prokaryotic organism, wherein the modified tetracycline repressor binds the tetracycline operator with a greater affinity in the presence of tetracycline or a tetracycline analog than in the absence of tetracycline or a tetracycline analog, comprising: culturing a prokaryotic organism, comprising a nucleic acid comprising a reporter gene operatively linked to a promoter regulated by a tetracycline operator and said organism further comprising an expression vector comprising a nucleotide sequence encoding the modified tetracycline repressor, in the presence or absence of the compound under conditions such that the modified tetracycline repressor is expressed; and identifying the compound that modulates expression of the reporter gene product.  See claims 25 and 26. The modified tetracycline repressor includes modified SEQ ID NO: 36.  See claim 25 and claims 3 and 4.SEQ ID NO: 36 is identical to SEQ ID NO: 46.  See Appendix of the Office Action of May 09, 2022.  Hillen teaches that the modified SEQ ID NO: 36 (TetR(B)) includes substitution of alanine in place of the histidine at position 100 of SEQ ID NO: 36, H100A.  See ¶¶ 0120-0121. 
Thus, the generation of the assay comprising culturing a prokaryotic organism, comprising a nucleic acid comprising a reporter gene operatively linked to a promoter regulated by a tetracycline operator and said organism further comprising an expression vector comprising a nucleotide sequence encoding the modified tetracycline repressor, selects for a cell comprising the modified TetR sequence and the reporter gene system.  Additionally, the modified TetR molecule binding to anhydrotetracycline modulates the response to anhydrotetracycline via regulation of the reporter gene expression.  Thereby, Hillen detects binding of the non-native target molecule, anhydrotetracycline, to modified TetR molecule. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 30, 33-36, 39-46, 49-53, and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites the limitation "wherein the TetR binding protein modulates the response of the target molecule in the reporter gene system," in step (c).  There is insufficient antecedent basis for this limitation in the claim because the antecedent portion of the claim does not recite a TetR binding protein.  Thus claim 1 and its dependent claims are indefinite. 

Conclusion
13.	All other objections and rejections recited in the Office Action of May 09, 2022 are withdrawn in view of Applicant’s amendments and arguments.
14.	Claims 1, 30, 33-36, 39-46, 49-53, and 55-57 are rejected.  Claims 87-95 are allowable.
15.	No claims allowed.
16.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642